


117 HR 1114 IH: Vaccines for Veterans Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1114
IN THE HOUSE OF REPRESENTATIVES

February 18, 2021
Mr. Crist introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To authorize the Secretary of Veterans Affairs to provide COVID–19 vaccines to an expanded population of veterans during a covered emergency period, and for other purposes.


1.Short titleThis Act may be cited as the Vaccines for Veterans Act.  2.COVID–19 vaccines for expanded population of veterans during covered emergency period (a)COVID–19 vaccines (1)In generalSubject to the availability of appropriations, during a covered emergency period, the Secretary of Veterans Affairs may furnish the COVID–19 vaccine to any veteran who was discharged from service in the Armed Forces under honorable conditions without regard to whether the veteran is enrolled in the annual patient enrollment system under section 1705 of title 38, United States Code, or otherwise eligible to receive health care services under chapter 17 of such title.
(2)State guidelinesIn furnishing COVID–19 vaccines pursuant to paragraph (1), each director of a Department of Veterans Affairs health care facility may determine priorities among veterans eligible to receive COVID–19 vaccines in accordance with guidelines established by the State in which the facility is located. (b)Coordination (1)In generalIn carrying out this section, the Secretary of Veterans Affairs shall coordinate with the entities described in paragraph (2), as appropriate, to determine—
(A)whether an individual seeking to receive a COVID–19 vaccine pursuant this section meets the requirements of subsection (a)(1); and (B)the relevant prioritization for such individual, in accordance with subsection (a)(2).
(2)Coordinating entitiesThe entities described in this paragraph are the following: (A)The Secretary of Defense.
(B)The Secretary of Health and Human Services. (C)The Director of the Centers for Disease Control and Prevention.
(D)The Administrator of the Federal Emergency Management Agency. (E)The heads of State departments of health (or related agencies).
(F)Any other Federal agency determined relevant by the Secretary of Veterans Affairs. (c)DefinitionsIn this section:
(1)The term covered emergency period means a period beginning on the date on which a President declares a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19) and ending on the date that is 30 days after the date on which such national emergency declaration terminates. (2)The term covered medical condition means a medical condition determined by the Director of the Centers for Disease Control and Prevention to be high risk with respect to COVID–19.
(3)The term COVID–19 vaccine means any vaccine approved or authorized by the Commissioner of Food and Drugs for COVID–19. (4)The term State includes each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.

